 

Exhibit 10.1

 

AMENDED AND RESTATED PRIVATE PLACEMENT WARRANTS PURCHASE AGREEMENT

 

THIS AMENDED AND RESTATED PRIVATE PLACEMENT WARRANTS PURCHASE AGREEMENT, dated
as of September 9, 2020 (as it may be amended from time to time, this
“Agreement”), is entered into by and between Starboard Value Acquisition Corp.,
a Delaware corporation (the “Company”), and SVAC Sponsor LLC, a Delaware limited
liability company (the “Purchaser”), and amends and restates in its entirety,
the Private Placement Warrants Purchase Agreement made as of August 17, 2020, by
and between the Company and the Purchaser, for the sole purpose to reflect the
stock dividend declared and distributed to the holders of the Company’s Class B
common stock and the proposed sale of the Company’s units.

 

WHEREAS, the Company intends to consummate an initial public offering of the
Company’s units (the “Public Offering”), each unit consisting of one share of
the Company’s Class A common stock, par value $0.0001 per share (a “Share”),
one-sixth of one redeemable warrant and a contingent right to receive additional
redeemable warrants, each whole warrant exercisable for one Share at an exercise
price of $11.50 per Share, as set forth in the Company’s registration statements
on Form S-1 related to the Public Offering (collectively, the “Registration
Statement”); and

 

WHEREAS, the Purchaser wishes to purchase, and the Company wishes to issue and
sell to the Purchaser, at a price of $1.50 per warrant, an aggregate of
6,133,333 warrants (or 6,853,333 warrants if the underwriters in the Public
Offering exercise their over-allotment option in full) (the “Warrants”), each
Warrant entitling the holder to purchase one Share at an exercise price of
$11.50 per Share.

 

NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby,
intending legally to be bound, agree as follows:

 

AGREEMENT

 

Section 1.                     Authorization, Purchase and Sale; Terms of the
Warrants.

 

A                   Authorization of the Warrants. The Company has duly
authorized the issuance and sale of the Warrants to the Purchaser.

 

B                    Purchase and Sale of the Warrants.

 

(i)                  As payment in full for the 6,133,333 Warrants (the “Initial
Warrants”) being purchased under this Agreement, the Purchaser shall pay
$9,200,000 (the “Purchase Price”), by wire transfer of immediately available
funds in accordance with the Company’s wiring instructions, on the business day
immediately preceding the effective date of the Registration Statement, or on
such other date as the Company and the Purchaser may agree.

 

(ii)                In the event that the underwriters’ over-allotment option is
exercised in full or in part, the Purchaser shall purchase up to an additional
720,000 Warrants, in the same proportion as the amount of the over-allotment
option that is being exercised (the additional Warrants being purchased, the
“Additional Warrants”). As payment in full for the Additional Warrants being
purchased, the Purchaser shall pay $1.50 per Additional Warrant, for up to an
aggregate amount of $1,080,000, by wire transfer of immediately available funds
in accordance with the Company’s wiring instructions, on the business day
immediately preceding the applicable Closing Date (as defined below), or on such
other date as the Company and the Purchaser may agree.

 

(iii)              The closing of the purchase and sale of the Initial Warrants
shall take place simultaneously with the closing of the Public Offering (the
“Initial Closing Date”). The closing of the purchase and sale of any Additional
Warrants, if applicable, shall take place simultaneously with the closing of the
applicable portion of the over-allotment option being exercised (such closing
date(s), together with the Initial Closing Date, the “Closing Dates” and each, a
“Closing Date”).

 

C                    Terms of the Warrants.

 

(i)                  The Warrants shall have the terms set forth in a Warrant
Agreement to be entered into by the Company and a warrant agent in connection
with the Public Offering (the “Warrant Agreement”).

 



1

 

 

(ii)                On or prior to the Initial Closing Date, the Company and the
Purchaser shall enter into a registration rights agreement (the “Registration
Rights Agreement”), pursuant to which the Company will grant certain
registration rights to the Purchaser relating to the Warrants and the Shares
underlying the Warrants.

 

Section 2.                     Representations and Warranties of the Company. As
a material inducement to the Purchaser to enter into this Agreement and purchase
the Warrants, the Company hereby represents and warrants to the Purchaser (which
representations and warranties shall survive the Closing Dates) that:

 

A                   Incorporation and Corporate Power. The Company is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Delaware and is qualified to do business in every
jurisdiction in which the failure to so qualify would reasonably be expected to
have a material adverse effect on the financial condition, operating results or
assets of the Company. The Company possesses all requisite corporate power and
authority necessary to carry out the transactions contemplated by this Agreement
and the Warrant Agreement.

 

B                    Authorization; No Breach.

 

(i)                  The execution, delivery and performance of this Agreement
and the Warrants have been duly authorized by the Company as of the Closing
Dates. This Agreement constitutes a valid and binding obligation of the Company,
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other laws of general
applicability relating to or affecting creditors’ rights and to general
equitable principles (whether considered in a proceeding in equity or law). Upon
issuance in accordance with, and payment pursuant to, the terms of the Warrant
Agreement and this Agreement, the Warrants will constitute valid and binding
obligations of the Company, enforceable in accordance with their terms as of the
Closing Dates.

 

(ii)                The execution and delivery by the Company of this Agreement
and the Warrants, the issuance and sale of the Warrants, the issuance of the
Shares upon exercise of the Warrants and the fulfillment of, and compliance
with, the respective terms hereof and thereof by the Company do not and will not
as of any Closing Date (a) conflict with or result in a breach of the terms,
conditions or provisions of, (b) constitute a default under, (c) result in the
creation of any lien, security interest, charge or encumbrance upon the
Company’s capital stock or assets under, (d) result in a violation of, or (e)
require any authorization, consent, approval, exemption or other action by or
notice or declaration to, or filing with, any court or administrative or
governmental body or agency pursuant to the certificate of incorporation or the
bylaws of the Company (in effect on the date hereof or as may be amended prior
to completion of the contemplated Public Offering), or any material law,
statute, rule or regulation to which the Company is subject, or any agreement,
order, judgment or decree to which the Company is subject, except for any
filings required after the date hereof under federal or state securities laws.

 

C                    Title to Securities. Upon issuance in accordance with, and
payment pursuant to, the terms hereof and the Warrant Agreement, the Shares
issuable upon exercise of the Warrants will be duly and validly issued, fully
paid and nonassessable. On the date of issuance of the Warrants, the Shares
issuable upon exercise of the Warrants shall have been reserved for issuance.
Upon issuance in accordance with, and payment pursuant to, the terms hereof and
the Warrant Agreement, the Purchaser will have good title to the Warrants
purchased by it and the Shares issuable upon exercise of such Warrants, free and
clear of all liens, claims and encumbrances of any kind, other than (i) transfer
restrictions hereunder and under the other agreements contemplated hereby, (ii)
transfer restrictions under federal and state securities laws, and (iii) liens,
claims or encumbrances imposed due to the actions of the Purchaser.

 

D                   Governmental Consents. No permit, consent, approval or
authorization of, or declaration to or filing with, any governmental authority
is required in connection with the execution, delivery and performance by the
Company of this Agreement or the consummation by the Company of any other
transactions contemplated hereby, except for applicable requirements of the
Securities Act of 1933, as amended (the “Securities Act”).

 

E                    Regulation D Qualification. Neither the Company nor, to its
actual knowledge, any of its affiliates, officers, directors or beneficial
stockholders of 20% or more of its outstanding securities, has experienced a
disqualifying event as enumerated pursuant to Rule 506(d) of Regulation D under
the Securities Act.

 



2

 

 

Section 3.                     Representations and Warranties of the Purchaser.
As a material inducement to the Company to enter into this Agreement and issue
and sell the Warrants to the Purchaser, the Purchaser hereby represents and
warrants to the Company (which representations and warranties shall survive the
Closing Dates) that:

 

A                   Organization and Requisite Authority. The Purchaser
possesses all requisite power and authority necessary to carry out the
transactions contemplated by this Agreement.

 

B                    Authorization; No Breach.

 

(i)                  This Agreement constitutes a valid and binding obligation
of the Purchaser, enforceable in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other laws of general applicability relating to or affecting creditors’ rights
and to general equitable principles (whether considered in a proceeding in
equity or law).

 

(ii)                The execution and delivery by the Purchaser of this
Agreement and the fulfillment of and compliance with the terms hereof by the
Purchaser do not and shall not as of the Closing Dates (a) conflict with or
result in a breach by the Purchaser of the terms, conditions or provisions of,
(b) constitute a default under, (c) result in the creation of any lien, security
interest, charge or encumbrance upon the Purchaser’s equity or assets under, (d)
result in a violation of, or (e) require any authorization, consent, approval,
exemption or other action by or notice or declaration to, or filing with, any
court or administrative or governmental body or agency pursuant to the
Purchaser’s organizational documents (in effect on the date hereof or as may be
amended prior to completion of the contemplated Public Offering), or any
material law, statute, rule or regulation to which the Purchaser is subject, or
any agreement, instrument, order, judgment or decree to which the Purchaser is
subject, except for any filings required after the date hereof under federal or
state securities laws.

 

C                    Investment Representations.

 

(i)                  The Purchaser is acquiring the Warrants and, upon exercise
of the Warrants, the Shares issuable upon such exercise (collectively, the
“Securities”), for the Purchaser’s own account, for investment purposes only and
not with a view towards, or for resale in connection with, any public sale or
distribution thereof.

 

(ii)                The Purchaser is an “accredited investor” as such term is
defined in Rule 501(a)(3) of Regulation D under the Securities Act and the
Purchaser has not experienced a disqualifying event as enumerated pursuant to
Rule 506(d) of Regulation D under the Securities Act.

 

(iii)              The Purchaser understands that the Securities are being
offered and will be sold to it in reliance on specific exemptions from the
registration requirements of the United States federal and state securities laws
and that the Company is relying upon the truth and accuracy of, and the
Purchaser’s compliance with, the representations and warranties of the Purchaser
set forth herein in order to determine the availability of such exemptions and
the eligibility of the Purchaser to acquire such Securities.

 

(iv)               The Purchaser did not enter into this Agreement as a result
of any general solicitation or general advertising within the meaning of Rule
502(c) under the Securities Act.

 

(v)                The Purchaser has been furnished with all materials relating
to the business, finances and operations of the Company and materials relating
to the offer and sale of the Securities which have been requested by the
Purchaser. The Purchaser has been afforded the opportunity to ask questions of
the executive officers and directors of the Company. The Purchaser understands
that its investment in the Securities involves a high degree of risk and it has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to the acquisition of the
Securities.

 

(vi)               The Purchaser understands that no United States federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities by the Purchaser nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 



3

 

 

(vii)             The Purchaser understands that: (a) the Securities have not
been and are not being registered under the Securities Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (1) subsequently registered thereunder or (2) sold in reliance on an
exemption therefrom; (b) except as specifically set forth in the Registration
Rights Agreement, neither the Company nor any other person is under any
obligation to register the Securities under the Securities Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder; and (c) Rule 144 adopted pursuant to the Securities Act will not be
available for resale transactions of Securities prior to a business combination
and may not be available for resale transactions of Securities after a business
combination.

 

(viii)           The Purchaser has such knowledge and experience in financial
and business matters, knowledge of the high degree of risk associated with
investments in the securities of companies in the development stage such as the
Company, is capable of evaluating the merits and risks of an investment in the
Securities and is able to bear the economic risk of an investment in the
Securities in the amount contemplated hereunder for an indefinite period of
time. The Purchaser has adequate means of providing for its current financial
needs and contingencies and will have no current or anticipated future needs for
liquidity which would be jeopardized by the investment in the Securities. The
Purchaser can afford a complete loss of its investment in the Securities.

 

(ix)               The Purchaser understands that the Warrants shall bear the
legend substantially in the form set forth in the Warrant Agreement.

 

Section 4.                     Conditions of the Purchaser’s Obligations. The
obligations of the Purchaser to purchase and pay for the Warrants are subject to
the fulfillment, on or before each Closing Date, of each of the following
conditions:

 

A                   Representations and Warranties. The representations and
warranties of the Company contained in Section 2 shall be true and correct at
and as of such Closing Date as though then made.

 

B                    Performance. The Company shall have performed and complied
with all agreements, obligations and conditions contained in this Agreement that
are required to be performed or complied with by it on or before each Closing
Date.

 

C                    No Injunction. No litigation, statute, rule, regulation,
executive order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by or in any court or governmental authority of
competent jurisdiction or any self-regulatory organization having authority over
the matters contemplated hereby, which prohibits the consummation of any of the
transactions contemplated by this Agreement or the Warrant Agreement.

 

D                   Warrant Agreement. The Company shall have entered into the
Warrant Agreement on terms satisfactory to the Purchaser.

 

Section 5.                     Conditions of the Company’s Obligations. The
obligations of the Company to the Purchaser under this Agreement are subject to
the fulfillment, on or before each Closing Date, of each of the following
conditions:

 

A                   Representations and Warranties. The representations and
warranties of the Purchaser contained in Section 3 shall be true and correct at
and as of such Closing Date as though then made.

 

B                    Performance. The Purchaser shall have performed and
complied with all agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by the Purchaser on
or before such Closing Date.

 

C                    No Injunction. No litigation, statute, rule, regulation,
executive order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by or in any court or governmental authority of
competent jurisdiction or any self-regulatory organization having authority over
the matters contemplated hereby, which prohibits the consummation of any of the
transactions contemplated by this Agreement or the Warrant Agreement.

 



4

 

 

D                   Warrant Agreement. The Company shall have entered into the
Warrant Agreement.

 

Section 6.                     Termination. This Agreement may be terminated at
any time after February 14, 2021 upon the election by either the Company or the
Purchaser upon written notice to the other parties if the closing of the Public
Offering does not occur prior to such date.

 

Section 7.                     Definitions. Terms used but not otherwise defined
in this Agreement shall have the meaning assigned to such terms in the
Registration Statement.

 

Section 8.                     Miscellaneous.

 

A                   Successors and Assigns. Except as otherwise expressly
provided herein, all covenants and agreements contained in this Agreement by or
on behalf of any of the parties hereto shall bind and inure to the benefit of
the respective successors of the parties hereto whether so expressed or not.
Notwithstanding the foregoing or anything to the contrary herein, the parties
may not assign this Agreement, other than assignments by the Purchaser to
affiliates thereof.

 

B                    Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.

 

C                    Counterparts. This Agreement may be executed simultaneously
in two or more counterparts, none of which need contain the signatures of more
than one party, but all such counterparts taken together shall constitute one
and the same agreement. Signatures to this Agreement transmitted via facsimile
or e-mail shall be valid and effective to bind the party so signing.

 

D                   Descriptive Headings; Interpretation. The descriptive
headings of this Agreement are inserted for convenience only and do not
constitute a substantive part of this Agreement. The use of the word “including”
in this Agreement shall be by way of example rather than by limitation.

 

E                    Governing Law. This Agreement and the rights and
obligations of the parties hereunder shall be construed in accordance with and
governed by the laws of New York applicable to contracts wholly performed within
the borders of such state, without giving effect to the conflict of law
principles thereof. The parties hereto irrevocably submit to the exclusive
jurisdiction of any federal court sitting in the Southern District of New York
or any state court located in New York County, State of New York, over any suit,
action or proceeding arising out of or relating to this Agreement. To the
fullest extent they may effectively do so under applicable law, the parties
hereto irrevocably waive and agree not to assert, by way of motion, as a defense
or otherwise, any claim that they are not subject to the jurisdiction of any
such court, any objection that they may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

 

F                     Amendments. This Agreement may not be amended, modified or
waived as to any particular provision, except by a written instrument executed
by the parties hereto.

 

[Signature page follows]

 



5

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first set forth above.

 

  STARBOARD VALUE ACQUISITION CORP.       By: /s/ Martin D. McNulty, Jr.    
Name: Martin D. McNulty, Jr.     Title: Chief Executive Officer         SVAC
SPONSOR LLC       By: /s/ Kenneth R. Marlin     Name: Kenneth R. Marlin    
Title: Authorized Signatory

 

[Signature Page to A&R Private Placement Warrants Purchase Agreement]

 



 

 